Case 1:18-cr-00102-DLC Document 48 Filed 04/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee ee Eee ee ee xX
UNITED STATES OF AMERICA, : 18cr102 (DLC)
-V- : ORDER
: f
DAVID MICHAEL HYLTON, | USDC SDNY
Defendant "DO
"|| ELECTRONICALLY FILED

~--------- 5+ - == - == $5 2 5 nnn x DOCH:
DENISE COTE, District Judge: _pate rite: fs De
Having scheduled the defendant to be sentenced on May 15,
2020, it is hereby
ORDERED that, in light of the COVID-19 outbreak, the
defendant’s sentencing is adjourned to June 25, 2020 at 10 a.m.

Dated: New York, New York
April 15, 2020

a

VIDENISE COTE
United States District Judge

 

 

 
